Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 39-44, 56, and 58 are  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al (US 20210014595) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
            Regarding claim 39, Li et al., according to Figs. 2 and 29, discloses an open earphone, comprising: 
            a housing (see hook 10 and  housing protector 17 and housing 20 as housing) having an ear hook structure (see ear hook 10), wherein the housing (10, 17, 20) is configured to be hung on an ear of a user without blocking an ear canal of the user (see housing 10, 17, 20 to be hung on user’s ear by ear hook 10, paragraph 0071, without blocking an ear canal, paragraph 0199); 
            at least one acoustic driver (see earphone core 50 in Fig. 2 which can also be a  vibration device 2901 in Fig. 29) configured to generate sound that is emitted from at least one pair of sound guiding holes (see sound guide channels 2912, 1922 in Fig. 29 as sound guiding holes), wherein the at least one acoustic driver (2901) is located in a front end of the housing which is placed before the ear of the user (see earphone core 50 in Fig. 2 or  vibration device 2901 in Fig. 29 provided in the housing 20 placed before the ear of the user when the earphone is worn by the user), and the at least one pair of sound guiding holes (2912 and 2922) are located on different end surfaces of the front end of the housing (see sound outlets  at 2910, 2920 of  channels 2912 and 2922 are located at the end of surfaces of the housing 20 as shown Fig. 2 and 29, paragraph 0200); and 
           a battery (see battery 70) configured to provide power to the at least acoustic driver (see power form battery is supply to 50 or 2019 using wire 12, see Fig. 3 and 7), wherein the battery (70) is located at a back end of the housing (17) which is placed behind the ear of the user (see the battery (70) would be located at a back end of the housing behind the ear of the user when the earphone is worn by the user).
              Regarding claim 40, see Fig. 29 which shows one sound guiding hole (hole at 2910) of the at least one pair of sound guiding holes (2912, 2922) is located closer to the ear canal of the user than other one sound guiding hole (hole at 29200) of the at least one pair of sound guiding holes (see hole at 2910 is located closer to the ear canal of the user than hole at 2920).
            Regarding claim 41,  see paragraph 0102 and 0105 which discloses the housing is designed as a waterproof structure.
            Regarding claim 42, see paragraph 0027 and 0073 which discloses the material made of the housing including  a plastic material (paragraph 0073).
            Regarding claim 43, see Fig. 29 which shows  the at least one pair of sound guiding holes (2912, 2922) is set to face the ear of the user.
            Regarding claim 44, see Fig. 29 which shows the open earphone transmits sound to the ear of the user through the at least one pair of sound guiding holes (2912, 2922) via air (see paragraphs 0119-0201).
            Regarding claim 56., see paragraph 0061 which discloses that  a microphone may be added to the speaker/loudspeaker. Since the speaker/loudspeaker is located in the front end of the housing, and thus, the added microphone would also be located in the front end of the housing as the speaker/loudspeaker
            Regarding claim 58, see the rejection applied to claim 1 above since limitations recited in this claim are similar to limitations od the earphone recited in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 39-44 and 55-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 205336486) in view of Karkkainen et al. (US 20130051585).
             Regarding claim 39, Zhang et al., according to Fig. 3 discloses an  open earphone, comprising: 
            a housing (see hook/ganger 201, 202, 301, 302 as housing) having an ear hook structure (see structure of hook/hanger 201, 301 having a hook structure), wherein the housing  (201, 202, 301, 302) is configured to be hung on an ear of a user without blocking an ear canal of the user (see page 3 of the translation which discloses when the earphone is worn, pulled outward front end of the two ear-hanging components, the hook part is hung on the ear, bone conduction bag is attached outside the ear, silica gel sleeve contact with the face, so it does not need any foreign matter in user ear, comfortable wearing and keeping open);
            at least one acoustic driver (speaker 402 or 502) configured to generate sound; wherein the at least one acoustic driver (402 or 502) is located in a front end of the housing (see Fig. 1, 2 or 3) which is placed before the ear of the user (see Fig. 3, when the earphone is worn, the at least one acoustic driver (402 or 502) would be placed before the ear of the user); and 
            a battery (see battery 204) configured to provide power to the at least acoustic driver (see the power from the battery 204 is provided to the acoustic driver (speaker 402) by using wire 203), wherein the battery (204) is located at a back end of the housing (201, 202) which is placed behind the ear of the user (see Fig. 3, when the earphone is worn, the battery (204) would be placed behind the ear of the user).
             However, Zhang et al. fails to discloses the use of the at least one acoustic driver (speaker 402) configured to generate sound that is emitted from at least one pair of sound guiding holes located on different end surfaces of the front end of the housing.
             Karkkaimen et al., for the purpose of diminishing sound with distance and outputting clear audio signal, according to Figs. 6-11, teaches the use of the use of the at least one acoustic driver (see transducer 24 disclosed in Figs. 6-11) configured to output out-of-phase sound signals that are emitted  from  least two sound guiding holes (see 58a,60a and 58b, 60b in Fig. 10 or 11 as the two guiding holes) located on different front end of the housing (see open end 60a and 60b are located at different front end of the housing 56 for emitting sound from transducer 24).
            Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the at least acoustic driver in apparatus of Zhang et al., based in the teaching of Karkkainen et al., by using the at least one acoustic driver (24) to generate the out-pf-phase sound signals that are emitted from at least two sound guiding holes (open ends 60a, 60b) located on different front end of the housing.
             The motivation for this modification is to obtain an alternative earphone capable of outputting sound signals having opposite phases that are emitted from the at least two sound guiding holes in order to allow the sounds to cancel one to another and thereby to diminish or reduce surrounding sound or sound with distance, and thus a clear sound from sound source is obtained to the user.
             Regarding claim 40, see the sound guiding holes (58a, 60a and 58b, 60b) in  Fig. 11 of Karkkainen et al. which shows one sound guiding hole (58a, 60a) of the at least one pair of sound guiding holes (58a, 60a and 58b, 60b) is located closer to the ear canal of the user than other one sound guiding hole (58b, 60b) of the at least one pair of sound guiding holes (see the sound guiding hole 58a, 60a shown in Fig. 11 appears to be positioned closer to the user’s ear canal than sounding hole 58b, 60b).
             Regarding claim 41, since the earphone of Zang et al as shown in Fig. 3 which includes waterproof component (305). Apparently, the housing is designed as a waterproof structure.
             Regarding claim 42, see the earphone recited in claims 1, 5 and 8 which  also includes silicon rubber used for its housing.  Thus,  the material make of the housing of the earphone of  Zhang et al. also includes a plastic material (silicon rubber).
             Regarding claim 43, see the sound guiding holes (60a, 60b)  in Fig. 10 of Karkkainen et al. which is set to face the ear of the user.
             Regarding claim 44, see  the acoustic driver (speaker 24) in Fig. 3, 10 or 11 of Karkkainen et al. which includes an air conduction speaker (24) used to transmit sound to the user through the at least one pair of sound guiding holes (60a, 60b), and thus, the earphone transmits sound to the ear of the user through the at least one pair of sound guiding holes (60a, 60b) via air, as recited in this claim. 
              Regarding claim 55, the combination of Zhang and Karkkaimen et al., comprises all of limitations recited in this claim (see the 103 rejection applied to claim 39 above) except for the use of a mesh disposed in a sound guiding channel of the open earphone, as further recited in this claim.  However, using a mesh disposed in a sound guiding channel, sound guiding tube  or sound guiding hole of the earphone is well known in the art for the purpose of preventing dust and/or foreign matter enter into the earphone.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a mesh, as well known in the art (Official notice is hereby taken),  in the sound guiding channel of the earphone of Zhang et al. modified by Karkkaimen et al. for preventing dust and/or foreign matter enter into the earphone.  The motivation for this modification is to increase the earphone using life.
             Regarding claim 56, see Fig. 3 of Zhang et al which includes a microphone (504) located in the front end of the housing (see microphone 504 which is located in the front housing as shown in Fig. 3).
              Regarding claim 57, see Fig. 3 of Zhang et al which also includes a Bluetooth module (304) for connecting the open earphone and other devices (see page 3 of the translation), wherein the Bluetooth module (304) is located in the back end of the housing (see Bluetooth circuit 304 in Fig. 3).
              Regarding claim 58, see the 103 rejection applied to claim 1 above in which the combination of Zhang et al and Karkkainen et al.  includes the open earphone comprising all of limitations recited in this claim.
Allowable Subject Matter
Claims 45-54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
             Claims 45-54 are allowable over the prior art of record because the prior art of record including CN 205336486 as the closest prior art which is directed to a similar subject matter of the claimed invention (see details in the 103 rejection above).  However, there is at least a difference between the closest prior art and the claimed invention is that the closest prior art fails to include claimed features comprising: at least one acoustic driver includes a first acoustic driver and a second acoustic driver, the at least one pair of sound guiding holes include a pair of first sound guiding holes and a pair of second sound guiding holes, wherein: the first acoustic driver emits sound within a first frequency range from the pair of first sound guiding holes through two first sound guiding tubes respectively, and the second acoustic driver emits sound within a second frequency range from the pair of second sound guiding holes through two second sound guiding tubes respectively, the second frequency range including a frequency higher than the first frequency range, as recited in claim 45.
              Other references of the record are also directed to a similar concept of the claimed invention, but none of them suggests nor fairly teaches any feature or obvious improvement that
is directed to the claimed features identified above as the difference between the closest prior art
and the claimed invention so that it can be relied upon to modify the closest prior art to derive the
claimed invention as currently recited in claim 45. Therefore, claim  45 is allowable over the prior art of record, and dependent claims 46-54 are also allowable over the prior art of record for the same reason as their base claim 45.
Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed to a sound apparatus having at least speaker to generate sound and at least a sound hole or sound tube to output the sound generated by the speaker.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG V TRAN/Primary Examiner, Art Unit 2688